ALVIN B. RUBIN, Circuit Judge,
concurring.
Because this panel is bound by the en banc decisions of the court in Shelton v. City of College Station, 780 F.2d 475 (5th Cir.), cert. denied, — U.S. —, 106 S.Ct. 3276, 91 L.Ed.2d 566 (1986), and Stern v. Tarrant County Hospital District, 778 F.2d 1052 (5th Cir.1985), cert. denied, — U.S. —, 106 S.Ct. 1957, 90 L.Ed.2d 365 (1986), I concur. Such a summary dismissal of claims of denial of constitutional rights is the inevitable result of those decisions.